Citation Nr: 0200192	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 until 
September 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In January 1999, the RO received the veteran's claim for a 
stomach disorder.  In May 1999, the RO notified the veteran 
that his claim for a stomach disorder had been denied in an 
October 1955 rating action and that the decision was final.  
He was advised to submit evidence not previously considered 
to support his claim.  In December 1999, the veteran filed a 
notice of disagreement.  The RO issued a statement of the 
case (SOC) in May 2000 with the issue framed as whether the 
veteran had filed a timely appeal to the October 1955 rating 
action.  In June 2000, the RO received the VA Form-9, 
substantive appeal, as well as duplicate service and post 
service medical records.  

A hearing was held before the undersigned member of the Board 
at the RO in January 2001.  At this hearing, the veteran 
submitted additional evidence.  The representative pointed 
out that the veteran was not attempting to appeal the 1955 
decision; rather he wanted to submit new and material 
evidence to reopen his claim. In November 2001, a rating 
action determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection, 
and the veteran was so notified.  

In this case the rating decision regarding whether new and 
material evidence had been submitted to reopen a claim for a 
gastric disorder was issued after the NOD, SOC, and VA-9.  
This is not the usual sequence of events.  See 38 U.S.C.A. 
§ 7105, 38 C.F.R. §§ 19.25 et seq. and 20.200 et seq.

In Beyrle v. Brown, 9 Vet. App. 27 (1996), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter the Court), found no evidence in the 
record that the veteran had filed a substantive appeal after 
a supplemental statement of the case concerning the issues, 
but also found that the Board had waived the filing of the 
substantive appeal by proceeding to review the claims.  Id. 
at 28.  The Court cited to Rowell v. Principi, 4 Vet. App. 9 
(1993), for the principle that the lack of a timely filed 
substantive appeal does not deprive the Board of jurisdiction 
over an appeal initiated by a timely NOD.  

In this case, the veteran and his representative have made it 
clear that they are claiming that new and material evidence 
has been submitted to reopen the claim for a gastric 
disorder.  I have carefully considered the actions and 
statements of the RO and the appellant in this case. Although 
it is out of the normal sequence and frames the issue in 
terms of timeliness of appeal, the May 2000 SOC was not 
inadequate in substance and gave the veteran the information 
that he needed to file his arguments on appeal, specifically 
the rules and regulations that apply to finality of rating 
actions.  Moreover, the veteran argues that the issue should 
be framed as whether new and material evidence had been 
submitted to reopen his claim.  In fact, his arguments to the 
Board are based on the submission of new evidence to reopen 
his claim.  As the Board has jurisdiction with a timely filed 
NOD, and as I do not see that the veteran would be prejudiced 
by the Board now considering the issue, see Bernard v. Brown, 
4 Vet. App. 384 (1993), the Board will review the issue of 
whether new and material evidence had been submitted to 
reopen the claim for service connection for a gastric 
disorder.


FINDINGS OF FACT

1.  An October 1955 rating decision denied service connection 
for a stomach condition and was not appealed.

2.  The additional evidence concerning gastric disorders 
received since the RO's October 1955 decision, when viewed 
with all the evidence, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence received since the RO's October 1955 
denial of entitlement to service connection for a stomach 
condition constitutes new and material evidence sufficient to 
reopen the veteran's claim for service connection for a 
gastric disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1955, the RO denied service connection for a 
stomach condition.  The veteran's claim may only be reopened 
and considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In its October 1955 decision, the RO noted that the veteran 
did not allege inservice treatment and there was no evidence 
of medical care of the claimed stomach disorder during 
service.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step is to determine whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  Evidence is probative when it "tend[s] to 
prove, or actually prove[es] an issue."  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing Black's Law Dictionary 1203 
(6th ed. 1990).  Second, the evidence must be actually "new," 
that is, not of record when the last final decision denying 
the claim was made.  See Evans, 9 Vet. App. at 283; Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The final question is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  

This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19089 (1990).  New evidence will be 
presumed credible solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Records submitted after the RO's October 1955 decision 
include written statements, testimony of the veteran, private 
clinical records, and private medical opinion.  In applying 
the above analysis to the evidence submitted since the last 
final decision, the Board finds that the new evidence -- in 
particular, the physician's comments and opinions regarding 
the origin of the veteran's gastric disorder -- is new and 
material and requires reopening of the veteran's claim.  The 
Board finds that these statements are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Therefore, the Board finds that this evidence 
is both new and material, and serves to reopen the claim.  
38 C.F.R. § 3.156(a).  

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.

As noted below, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), 
and the implementing regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), were promulgated during this 
appeal.  The RO did not consider the impact of the VCAA or 
the implementing regulations on the appellant's claim.

Nonetheless, the Board concludes that its consideration of 
the claim for service connection in this case is not 
prejudicial to the veteran, as the Board has reopened the 
claim and the RO will have an opportunity to consider the 
VCAA and the implementing regulations in adjudicating the 
reopened claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby).  

The Board also notes that the regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) amended 38 C.F.R. § 3.156.  
That amendment, however is effective only for claims filed on 
or after August 29, 2001.  Hence, the Board has used the 
regulation in effect prior to that date.


ORDER

The veteran's claim for service connection for a gastric 
disorder is reopened.  To this extent only, the appeal is 
granted.


REMAND

As evidence regarding the veteran's claim of service 
connection for a gastric disorder is "new and material" 
under 38 C.F.R. § 3.156(a) (2001), and as the veteran's claim 
is reopened, the RO should review the veteran's claim of 
service connection for a gastric disorder on a de novo basis, 
but only after ensuring that the duty to assist as well as 
notify under 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 has 
been fulfilled.  

The veteran claims that he should be granted service 
connection for a gastric disorder including gastroesophageal 
reflux disease (GERD).  In this regard, as referred to above, 
a private physician has opined that the veteran's inservice 
symptoms appear to be the same as those of his current GERD.  
Further examination and opinion would be helpful in this 
case.

Moreover, in his NOD received in December 1999, the veteran 
reported that he went to the VA hospital in New York, New 
York, with complaints of his stomach disorder within a year 
after his military discharge.  If VA treatment was received, 
a report from this facility would be helpful in the 
determination of his claim.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).

As mentioned above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), is fully complied with and 
satisfied. 

2.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated his claimed disorder.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent records that have not been 
previously obtained.  Regardless of the 
veteran's response, the RO should obtain 
any records from the VA Medical Center in 
New York, New York, that pertain to 
treatment provided the veteran in 1954 
and 1955.  If there is no record or 
report for such treatment, this should be 
documented in the record.  All records 
obtained should be associated with the 
claims file.  

3.  The veteran should be afforded 
appropriate VA examination to determine 
whether his current gastric disorder 
began during his military service.  All 
necessary special studies should be 
performed and all findings reported in 
detail.  The claims folder must be made 
available to the examiner.  The examiner 
must express an opinion as to whether it 
is as likely as not that any current 
gastric disorder began during the 
veteran's military service. 

4.  The RO should adjudicate the reopened 
claim for service connection for gastric 
disorder(s).  If the RO's decision 
remains adverse to the veteran, it should 
provide him and his representative with a 
SSOC and an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

